Exhibit 10.1

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment”), executed and effective as
of November 22, 2011 by and between PAYLESS SHOESOURCE, INC., a Missouri
corporation (“PSS”), and LUANN VIA (“Executive”).

WHEREAS, PSS and Executive are parties to the employment agreement executed
July 9, 2008 (“Employment Agreement”); and

WHEREAS, PSS and Executive desire to amend the Employment Agreement.

NOW, THEREFORE:

 

  1. Waiver of Non-Compete. A new Section 8(b)(xii) is added to the Employment
Agreement which states the following:

Notwithstanding any other provision in this Employment Agreement, in any equity
or equity-based grant agreement or any other agreement or plan covering the
Executive, all of the non-competition restrictions imposed on the Executive
under Section 4 of this Agreement, in any equity or equity-based grant
agreements, or any other agreement or plan provided by PSS or its affiliates
shall cease to apply in the event of an involuntary termination without cause
following a Change of Control of Collective Brands, Inc. For purposes of this
Amendment, Change of Control shall have such meaning as defined in the 2006
Collective Brands, Inc. Stock Incentive Plan, as amended.

 

  2. Effectiveness of Amendment. This Amendment shall become effective on the
date hereof.

 

  3. Definitions. Capitalized terms that are not defined in this Amendment shall
have the meanings ascribed thereto in the Employment Agreement.

 

  4. Other Provisions Unaffected. Except as modified by this Amendment, the
existing provisions of the Employment Agreement shall remain in full force and
effect.

 

PAYLESS SHOESOURCE, INC. By:  

/s/ Betty J. Click

Name:   Betty J. Click Its:   Senior Vice President—Human Resources EXECUTIVE
By:  

/s/ LuAnn Via

Name:   LuAnn Via